Citation Nr: 0911883	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-04 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs death 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, R.B., and G.C.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The appellant maintains that her husband, who died in 
December 1979, had recognized service with the United States 
Armed Forces.  Consequently, she contends that she is 
eligible for VA death benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.

Although the appellant, on her VA Form 9 of January 2007, 
requested a Board hearing in Washington, DC, she withdrew her 
request while testifying at a personal hearing at the RO in 
March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

The appellant contends that she is entitled to VA death 
benefits based on her deceased husband's service.  In March 
1969, the appropriate service department certified that the 
deceased had no recognized service, including guerilla 
service.  In March 2005 the service department provided VA 
with a copy of the March 1969 certification, apparently 
implying that the department found no basis on which to 
change the original determination.
 
In support of her claim, the appellant submitted a number of 
documents generated by the Philippine military and/or 
government, including an Affidavit for Philippine Army 
Personnel, as well as several affidavits by persons claiming 
personal knowledge of the decedent's military activities in 
the 1940s.  Several of the above documents indicate that the 
deceased was inducted into the U.S. Armed Forces in the Far 
East (USAFFE) in November 1941.  There is no indication that 
any of this evidence was reviewed by the service department 
either in March 1969 or in March 2005.

The United States Court of Appeals for the Federal Circuit 
held in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) 
that, in Dependency and Indemnity Compensation claims where 
service department certification of a Veteran's active 
service is required, an appellant is entitled to submit and 
receive consideration of new evidence concerning such service 
by the relevant service department.  The Federal Circuit in 
Capellan held that it was a violation of VA's duty to assist 
not to request service department review of additional or new 
documents or evidence provided by an appellant concerning a 
Veteran's active service after the initial service department 
certification.  See Capellan, 539 F.3d at 1380-81.  The 
Federal Circuit further held that "the correct 
interpretation of the governing statues and regulations 
requires that a claimant's new evidence be submitted and 
considered in connection with a request for 'verification of 
service from the service department' pursuant to 38 C.F.R. § 
3.203(c)."  Id.

There is no indication that the documents at issue in this 
case were included in any request to the service department 
for verification of the decedent's service.  The Board 
consequently finds, in light of Capellan,  that remand of the 
case is required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the service 
department and seek service department 
verification of the decedent's claimed 
active service in the U.S. Armed Forces 
in the Far East in World War II.  In 
connection with this request, the RO 
should provide the service department 
with copies of any relevant records in 
the claims file, to specifically include 
the Affidavit for Philippine Army 
Personnel, and any other documents on 
file addressing the decedent's service in 
World War II. 

2.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case, and provide the appellant with an 
appropriate opportunity to respond. 

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  
The law requires that all claims that are remanded 
by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

